DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 appears to be incomplete because of the phrase in the end “wherein the plurality of areas are spaced from each”; therefore, the metes and bounds of the claim cannot be ascertainable.
	Claims 32-35 are deemed indefinite in view of their dependence on claim 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIU et al (US 2014/0162040).
	Claim 17:  Niu teaches method of oxidizing carbon nanotube, in particular, multi-walled carbon nanotubes (“MWCNT”) by heating the MWCNT in a quart tube at 800oC (Niu, example 1, para. 0142 and Figure 1 which shows a tube furnace).  Niu states that the oxidized MWCNT including carbon and oxygen-containing moieties including carboxyl, phenolic, esters and derivatives thereof (Niu, para. 0047 & 0086); carboxyl group, phenolic group and esters comprise C-O single bonds.  With regard to the purity of the MWCNT, Niu indicates preference to utilizing the MWCNT made by Tennent (US Patent No. 5,171,560) (Niu, para. 0059), and Tennent teaches method of removing impurities from MWCNT (Tennent, col. 4, second paragraph).  Therefore, the MWCNTs of Niu are without impurities.  

	Claim 20:  The oxidizing gas consists only CO2 (Niu, para. 0142).	
	Claims 21-25:  Niu does not report the details of the peeling off; however, Niu reports the oxidized nanotubes experienced “weight loss” from 1 up to 60wt% in comparison to the unoxidized nanotubes (Niu, para. 0087) which indicates peeling off of the walls/layers from the nanotubes.  Thus, it is expected that the MWCNTs would continuously peel off in a sheet form having the thickness within the claimed range because the oxidizing method of Niu is identical to the claimed method using the same oxidizing gas, i.e. carbon dioxide, in the same equipment, i.e. tube furnace, under the same heating temperature, i.e. 800C as discussed in claims 17, 19 and 20 above.
	Claim 26: Niu teaches MWCNTs having “tubular structure resembling Bucky tubes (Niu, para. 0088) which typically comprises tubes that are parallel to each other and extend a long the same direction.
	Claim 27:  See rejection to claims 21-25 above.
	Claim 28:  Niu describes the condition where the surface carbon layers are “partially stripped” (Niu, para. 0088).
	 
Claim Rejections - 35 USC § 103
Claims 18 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Niu.
	Claim 18:  Niu teaches the method of the claimed invention as discussed above.  Niu suggests that when the oxidizing gas is carbon dioxide, the heating temperature is oC (Niu, para. 0082) which overlaps the claimed range of 800 to 950oC.  Therefore, it would have been obvious to oxidizing the MWCNT at any temperature within this range including 900oC. 
	Claim 29:   Niu teaches MWCNTs including commercially MWCNT and those that are taught by Tennent as equivalent as discussed above.  Therefore, it would have been obvious as a matter of choice to select a MWCNT with three layers absence of showing criticality of a 3-layered MWCNT.  
	Claim 30:  Niu indicates preference to utilizing the MWCNT having diameter of less than 1 micron and dimensions as taught by Tennent (US Patent No. 5,171,560) (Niu, 0046 and 0059). Tennent teaches MWCNT having diameter between 3.5 to 70 nm and length greater than 1000 times the diameter (Tennent, col. 3, lines 34-43).  Thus the length of the MWCNT includes length greater than 70 m to less than 1000 m, which would overlap the claimed range of greater than 300 m.  
	Claim 31:  Niu teaches method of oxidizing carbon nanotube, in particular, multi-walled carbon nanotubes (“MWCNT”) by heating the MWCNT in a quart tube at 800oC (Niu, example 1, para. 0142 and Figure 1 which shows a tube furnace).  With regards to the length of the MWCNT, Niu indicates preference to utilizing the MWCNT having diameter of less than 1 micron and dimensions as taught by Tennent (US Patent No. 5,171,560) (Niu, 0046 and 0059). Tennent teaches MWCNT having diameter between 3.5 to 70 nm and length greater than 1000 times the diameter (Tennent, col. 3, lines 34-43).  Thus the length of the MWCNT includes length greater than 70 m to less than 1000 m, which would overlap the claimed range of greater than 300 m, as equivalent.  Therefore, it would have been obvious as a matter of choice to select MWCNT including m.  With regards to the continuous peeling off feature, Niu does not report the details of the peeling off; however, Niu reports that the oxidized nanotubes experienced “weight loss” from 1 up to 60wt% in comparison to the unoxidized nanotubes (Niu, para. 0087) which indicates peeling off of the walls/layers from the nanotubes.  Thus, it is expected that the MWCNTs would continuously peel off as claimed because the oxidizing method of Niu is identical to the claimed method using the same oxidizing gas, i.e. carbon dioxide, in the same equipment, i.e. tube furnace, under the same heating temperature, i.e. 800C as discussed in claims 17, 19 and 20 above.  The peeling off is particle as described by Niu at paragraph 0088; therefore, a pattern is necessarily formed on the outer layer once the peeling off has ceased.  
	Claim 32:  With regard to the purity of the MWCNT, Niu indicates preference to utilizing the MWCNT made by Tennent (US Patent No. 5,171,560) (Niu, para. 0059), and Tennent teaches method of removing impurities from MWCNT (Tennent, col. 4, second paragraph).  Therefore, the MWCNTs of Niu are free from impurities.  
	Claim 33: Niu states that the oxidized MWCNT including carbon and oxygen-containing moieties including carboxyl, phenolic, esters and derivatives thereof (Niu, para. 0047 & 0086); carboxyl group, phenolic group and esters comprise C-O single bonds.  
	Claim 34:  See rejections to claims 21-25 and 31 above.  
	Claim 35:   Niu teaches MWCNTs including commercially MWCNT and those that are taught by Tennent as equivalent (Niu, 0059 and 0088).  Therefore, it would have been obvious as a matter of choice to select a MWCNT with three layers absence of showing criticality of a 3-layered MWCNT.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

January 14, 2022